Title: Abigail Adams to Thomas Boylston Adams, 16 August 1796
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas
            Quincy August 16 1796
          
          There has been an interval of Eight Months Since I received a line from Your Hand. this Suspension of intercourse grows Daily more and more painfull to me as I learnt from your Brother that you had been sick first with a severe attack of the Rhumatism, and after ward with a Billious Remitting fever; I fear that the Climate of Holland is peculirly unfavourable to you, as your constitution is Heriditaryly disposed to those complaints. I have sufferd so severely from them myself, that beside a parentall solisitude for you, I have a sympathetic Suffering with You. at this distance I can render You no other aid than to pray for your restoration to Health, and to add my wishes that you would return to your Native Country
          Your Brother has informd me that he has enterd into a connexion which he designs shall be permanant as soon as circumstances will admit.
          I have supposed that he will go to England, & probably Marry before he goes to Portugal; if he should, there will not be that occasion for your continuance abroad, which there was whilst he was alone, without any one to tenderly care for him. a Young Man must have a companion, or Do worse. I hope all my Sons will avoid those snares which lead to destruction, and that you my Dear Thomas will hold Yourself free, for an American wife. I am not informd of your prospects, or designs. if you and your Brother should judge it most adviseable for You to go to Portugal, I will acquiese, tho I hope your Stay will not be long. I think You will have a better prospect of rising in your own Country, and becomeing more usefull, to it, here than abroad.
          Your Friends here are all well. William Cranch is setled in the city of Washington, has a fine Boy of Eight Months old. Your sister and

Family were well when I last heard from them; the col. had sufferd in his affairs by the villany of a st Hillair who married Peggy. it has however had a happy effect, so far, that he has come to a settlement with all with whom he was concernd: and tho it has obliged him to dispose of some of his Lands to less advantage, than he would otherways and stoped him in perhaps too rapid a career; he has a handsome property remaining, as I am assured. he has stoped building a Much too large Country House; and I hope will curtail all unnecessary expence, and live a more quiet and retired Life which I am sure will be more for his happiness, and the benifit of his Family. it is the wish of your sister, who you know has ever been averse to all kinds of extravagence and dissipation
          Charles goes on gradually, and I hope Successfully in Buisness. he has two Clerks, he lives moderately and will do well I hope. Sally makes him a prudent discreet wife I suppose my next letters will anounce the birth of a Grandson or Daughter. poor Woman, She was Sick with the Ague & fever when I heard from her a fortnight since, which makes me anxious for her.
          Your Aunt Shaw, that was, is Married to mr Peabody of Atkinson, and is very comfortably situated. William is getting on through his Education by the assistance of his Friends.
          Dr Welch and Family are well Your Aged Grandmother is still living, and send you her Blessing William and Isaac Smith are setled in Buisness in North Carolina Mary is going to Washington to live with Your Cousin Cranch Eliza has been with me chiefly since Your Aunt left Haverhill Louissa is as a Daughter to me. she desires to be rememberd to you.
          Your Father wrote you last week. he is as buisy as usual in attending to his Farm, which Seems his only recreation, & keeps his spirits in action, and gives him Health for his Winters confinement; indeed I belive he could not endure the one if he was not relieved by the other.
          as to Politicks, it is a perfect Calm what mischief may be brewing in the Jacobinical Cawldron, time will discover. it will be composed of as venomous ingredients as Mackbeths Hell broth, but Heaven has yet graceously provided us with Antidotes for all their poison. if any Material alteration should take place at the approaching Election, there will be a new trial of their Skill.
          adieu my Dear Son. Heaven Send you Health, and with it every other Blessing is the fervent prayer / of Your ever affectionate / Mother
          
            Abigail Adams
          
         